DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 07/29/2022.
The Amendments to Claims 1, 2, 4, and 6, filed 07/29/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (2013/0083496), hereinafter Franklin in view of Zerphy et al. (2007/0241988), hereinafter Zerphy.
Regarding claim 1, Franklin discloses, in figures 3-5, a method for producing a display apparatus (10, electronic device) having a plurality of flexible display tiles (14, flexible display) controlled by a controller (30, flexible printed circuit board) (paragraphs 0064-0067), the method comprising:  providing a mounting structure (12, housing) with predetermined positions for mounting the plurality of display tiles (14, flexible display) (paragraphs 0053 and 0064-0065); producing a conductive interconnect layer (32, electronic components) having a plurality of traces configured to connect the plurality of display tiles (14, flexible display) to the controller (30, flexible printed circuit board) (paragraphs 0066 and 0070-0071); mounting a first display tile (14, flexible display) to the mounting structure (12 housing) (paragraph 0053), the first display tile (14, flexible display) being sufficiently flexible to have a curvature such that the curvature produces a space between the first display tile (14, flexible display) and the mounting structure (12, housing) (figure 3 and paragraphs 0049 and 0053); and placing the controller (30, flexible printed circuit board) in the space between the first display tile (14, flexible display) and the mounting structure (12, housing) (figure 3 shows a gap between the housing 12 and the display layers 14).
Franklin does not disclose mounting a second display tile to the mounting structure; and electrically connecting the controller to the first and a second display tiles via the conductive interconnect layer.
Zerphy disclose mounting a second display tile (102, 104, 106, and 108, display unit) to the mounting structure (100a, display panel) (paragraph 0038); and electrically connecting the controller (114, controller) to the first and a second display tiles (102, 104, 106, and 108, display unit) via the conductive interconnect layer (112, IC unit) (paragraphs 0039-0041).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Franklin with the second display of Zerphy for the purpose of the display units being in communication with one another to transmit power and/or data.
Regarding claim 2, Franklin discloses, in figures 3-5, a method for producing a display apparatus (10, electronic device) having a plurality of flexible display tiles (14, flexible display) controlled by a controller (30, flexible printed circuit board) (paragraphs 0064-0067), further comprising providing an insulator layer to insulate the interconnect layer from the first display tile (paragraph 0073 discloses the printed circuit board is formed of dielectrics, which are known insulators).
Regarding claim 4, Franklin discloses, in figures 3-5, a method for producing a display apparatus (10, electronic device) having a plurality of flexible display tiles (14, flexible display) controlled by a controller (30, flexible printed circuit board) (paragraphs 0064-0067), wherein the mounting step further comprises connecting the mounting structure (12, housing) and the first display tile (14, flexible display) using a connector (32, electronic components) (paragraph 0066).
Regarding claim 6, Franklin discloses, in figures 3-5, a method for producing a display apparatus (10, electronic device) having a plurality of flexible display tiles (14, flexible display) controlled by a controller (30, flexible printed circuit board) (paragraphs 0064-0067), wherein the space housing the controller (32, electronic component) is located between the reverse side of the first display tile (14, flexible display) and the mounting structure (12, housing) (figure 3).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (2013/0083496), hereinafter Franklin in view of Zerphy et al. (2007/0241988), hereinafter Zerphy as applied to claim 1 above, and further in view of Biron (2003/0066682).
Regarding claim 3, Franklin discloses all the limitations in common with claim 1, and such is hereby incorporated.  Franklin discloses an interconnect layer (32, electronic components) with conductive traces (paragraph 0071 and 0075).
However, Franklin does not specifically disclose wherein the producing the conductive interconnect layer step further comprises etching the interconnect layer to produce conductive traces.
Biron discloses wherein the producing the conductive interconnect layer step further comprises etching the interconnect layer to produce conductive traces (paragraph 0087).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Franklin with the etching step of Biron for the purpose of washing away remaining resists. 
Regarding claim 5, Franklin discloses all the limitations in common with claim 1, and such is hereby incorporated.  Franklin discloses an interconnect layer (32, electronic components) with conductive traces (paragraph 0071 and 0075).
However, Franklin does not specifically disclose wherein the producing the conductive interconnect layer step further comprises using a laser to produce conductive traces.
Biron discloses wherein the producing the conductive interconnect layer step further comprises using a laser to produce conductive traces (paragraph 0087 discloses laser etching).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Franklin with the etching step of Biron for the purpose of washing away remaining resists.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872